DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 04/07/2021 have been entered. Claims 1-24 remain pending in the application. The amendments overcome the rejection under 35 USC 112(b) and the claim objection of claim 2 set forth in the previous office action mailed on 10/07/2020. The claim objection of claim 9 remains in effect because correction to the claim has not been made.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
In line 10 of claim 1, “the graft carrier” should be changed to “the membrane carrier”.
In claim 9, “the delivery component further comprises an elongate shaft” should be changed to “the delivery component comprises an elongate shaft” because “further comprises” implies the elongate shaft is adding an additional element of the delivery component when a first structural element of the delivery component has not been set forth yet.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 recites “the membrane carrier component comprises two or more parts positioned in one selected from a group consisting of… additively expanded”. It is unclear what is meant by the term “additively expanded”. It is further unclear how this term is being used to describe the positioning of two or more parts. For the purpose of examination, any means for expansion that comprises cumulative or gradual expansion will be interpreted as “additive expansion”.
Claim 9 recites the delivery component “further comprises an elongate shaft, wherein the elongate shaft defines a lumen”. It is unclear if this elongate shaft and lumen are referring to the wall and inner lumen of the delivery component set forth in claim 1 or if they are intending to recite additional elements. In view of the specification, the wall and inner lumen set forth in claim 1 appear to be the same as the elongate shaft and lumen set forth in claim 9, and will be treated as such for the purposes of examination.
Claim 24 recites “the expansion is additive expansion” in line 5. It is unclear what is meant by the term additive expansion. For the purpose of examination, any means for expansion that comprises cumulative or gradual expansion will be interpreted as “additive expansion”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 10, 16, 17, 19-21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishio et al. (US 2016/0045302) hereinafter “Nishio ‘302”.
Regarding claim 1, Nishio ‘302 discloses a device for treatment of urethral strictures (Paragraphs [0002, 0041, and 0044]; Reference is made to the device of FIGs 27a-27f. Paragraph [0078] discloses the device functions in a similar manner as that of the device of FIGs 11a-11f. Therefore, reference will be made to the embodiment of FIG 11 for disclosure of similar parts) comprising: a membrane carrier component (170, paragraphs [0059, 0060, and 0078]) configured to hold a membrane (30, paragraph [0043]) for placement at a urethral stricture site (40, paragraphs [0044 and 0078], FIGs 27c-27f), wherein the membrane carrier component is further configured to enter a urethra at a first diameter (FIG 27c) and expand to a second diameter (FIG 27f) when placed at the urethral stricture site (170 expands to a second diameter when placed at stricture site 40, paragraph [0060]); a delivery component (600) comprising a wall defining an inner lumen (The wall of sheath 600), wherein the wall also comprises an outer surface (Exterior surface of the sheath seen in FIGs 27a-27f) and the outer surface faces the urethra (FIGs 27c-27f), wherein the delivery component is structured for the membrane carrier component to be coupled to a fixed location on the delivery component during delivery (FIGs 27b-27d show 170 is coupled to the distal end of 600 throughout the duration of its delivery, paragraph [0078]), wherein the delivery component is configured to deliver the graft carrier component through the urethra to the urethral stricture site (FIGs 27a-27b, paragraph [0078]), for membrane adherence at the urethral stricture site (FIG 27f, paragraphs [0060 and 0078]), and wherein the delivery component is configured to be decoupled from the membrane carrier component for 
Regarding claim 2, Nishio ‘302 discloses the membrane carrier component comprises two or more parts (Paragraph [0059] discloses that two-way expandable member 170 has an annular inner surface and an annular outer surface. The inner and outer annular surfaces of membrane carrier component 170 are interpreted as comprising two parts. “Part” is defined as a piece or segment of something such as an object which combined with other pieces makes up the whole).  
Regarding claim 3, Nishio ‘302 discloses the membrane carrier component comprises two or more parts positioned in one selected from a group consisting of serial, serial offset, concentric (The inner and outer membranes of 170 are concentric), inscribed, nested, jointed, hinged, interleaved, or additively expanded.
Regarding claim 7, Nishio ‘302 discloses an endoscope (120, FIGs 27a-27d, paragraph [0078]).  
Regarding claim 10, Nishio ‘302 discloses an inner sheath (650, FIG 27e, paragraph [0078]. Catheter 650 is interpreted as “inner” because it extends inside of sheath 600 and “sheath” because it is an elongate tubular member having a lumen).   
Regarding claim 16, Nishio ‘302 discloses a method of treatment of urethral strictures (Reference is made to the device of FIGs 27a-27f. Paragraph [0078] discloses the device functions in a similar manner as that of the device of FIGs 11a-11f. Therefore, reference will be made to the embodiment of FIG 11 for disclosure of similar parts) comprising: securing a membrane (30) to a carrier component (170, paragraphs [0059, 0060, and 0078]); coupling the carrier component to a delivery component (600, FIGs 27a-27b, paragraph [0078]), wherein the delivery component is structured for the membrane carrier component to be coupled to a fixed location on the delivery component during delivery (FIGs 27b-27d show 170 is coupled to the distal end of 600 throughout the duration of its delivery, paragraph [0078]); inserting the delivery component with the coupled carrier component into 
Regarding claim 19, Nishio ‘302 discloses inserting an endoscope (120, FIGs 27a-27c) for illumination and visualization (Paragraph [0078] discloses the endoscope is used to view the position of the delivery component 170 relative to the stricture site 40) through a lumen defined by the delivery component (FIG 27c shows endoscope 120 is inserted through a lumen of 600, paragraph [0078]).  
Regarding claim 20, Nishio ‘302 discloses fixing the carrier component at the stricture site (Paragraph [0060] discloses carrier component 170 is expanded at the stricture site to press 170 against the graft membrane and into contact with the stricture site 40. This is interpreted as fixing the carrier component at the site because its longitudinal movement is restricted).  
Regarding claim 21, Nishio ‘302 discloses passing a Foley catheter (650) through a lumen defined by the carrier component (FIG 27e, paragraph [0078]).  
Regarding claim 23, Nishio ‘302 discloses removing the carrier component after graft membrane adherence at the stricture site (Paragraph [0060] discloses removing 170 from the urethra after a predetermined period of time has passed that is sufficient for the graft membrane 30 to graft to the stricture site 40).  
Regarding claim 24, Nishio ‘302 discloses a device (FIG 1) for treatment of a site within a lumen (Paragraphs [0002, 0041, and 0044]) comprising: a carrier component (20, 60, FIGs 4a-4c) configured to hold a treatment material (30) for placement at the site (40) within the lumen (Paragraphs [0046 and 0049]), wherein the carrier component is further configured to enter the lumen at a first diameter (FIGs 4a-4b) and expand to a second diameter (FIG 4c) when placed at the site within the lumen (Paragraphs [0046 and 0049]), and wherein the expansion is additive expansion (The second diameter is achieved by 
Regarding claim 16, Nishio ‘302 discloses in an alternative embodiment, a method of treatment of urethral strictures (FIGS 9a-9e, paragraphs [0017 and 0056-0057]) comprising: securing a membrane (30) to a carrier component (150, 160, paragraphs [0057]); coupling the carrier component to a delivery component (120, FIG 9b, paragraph [0057]), wherein the delivery component is structured for the membrane carrier component to be coupled to a fixed location on the delivery component during delivery (FIGs 9b-9d show 150-160 is coupled to the distal end of 120 throughout the duration of its delivery, paragraph [0057]); inserting the delivery component with the coupled carrier component into the urethra (FIG 9c; paragraph [0045] discloses the lumen shown throughout the figures is the urethra); advancing the carrier component to a stricture site (FIG 9d, paragraph [0057]); and decoupling the delivery component from the membrane carrier component for removal after the membrane carrier component is placed at the urethral stricture site (FIG 29e, paragraph [0057]; delivery component 120 is decoupled from at least 150 of the membrane carrier component).  
Regarding claim 17, Nishio ‘302 discloses in the alternative embodiment, locking one or more parts of the carrier component together (FIG 9a-9b show 150 and 160 are locked together by inflating 160, paragraph [0057]).  
Claims 1, 2, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishio et al. (US 2016/0243341), hereinafter “Nishio ‘341”.
Regarding claim 1, Nishio ‘341 discloses a device (FIGs 1-2) for treatment of urethral strictures (Paragraph [0043]) comprising: a membrane carrier component (200, FIGs 1a and 2, paragraphs [0047-
  Regarding claim 2, Nishio ‘341 discloses the membrane carrier component comprises two or more parts (FIGS 1A and 2, paragraph [0048, 0049, and 0051-0055] disclose various parts of the membrane carrier component 200 such as 220, 210, 230).  
Regarding claim 4, Nishio ‘341 discloses the two or more parts of the membrane carrier component comprise a locking mechanism (260, FIGs 1A and 2, paragraphs [0048 and 0052-0053]) for joining the two or more parts into a single part (260 is used to lock part 230 to part 220 of the membrane carrier component).  
Regarding claim 9, Nishio ‘341 discloses the delivery component further comprises (As best understood by examiner, this limitation is intended to structurally define the delivery component, not add an additional element to the delivery component) an elongate shaft (500, FIGs 7A-8B), wherein the elongate shaft defines a lumen (510, paragraph [0079]), and wherein the elongate shaft is configured to allow passage of the membrane carrier component (FIGs 7A-7B show graft carrier 200 passing through the lumen of 500).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2016/0045302) hereinafter “Nishio ‘302”.
Regarding claim 5, Nishio ‘302 discloses in the embodiment of FIG 27, the invention substantially as claimed, as set forth above for claim 1.
Nishio ‘302 is silent regarding platens to hold a membrane in place on the membrane carrier component.
However, Nishio ‘302 discloses in an alternative embodiment of FIG 23i, platens (The adhesive sheets of FIG 23i are interpreted as platens in light of the specification of the present invention because 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the membrane carrier component taught by the embodiment of FIG 27 to further comprise the platens taught by the embodiment of FIG 23i, for the purpose of constraining the membrane to the membrane carrier component for placement at the target treatment site (Paragraph [0072]).
Regarding claim 6, Nishio ‘302 discloses in the embodiment of FIG 27, the invention substantially as claimed, as set forth above for claim 1.
Nishio ‘302 is silent regarding a fixation component for fixing the membrane carrier component at the urethral stricture site.  
However, Nishio ‘302 teaches in the alternative embodiment of FIGs 32a-32c, a device comprising a fixation component (1000, paragraph [0082]) for fixing the membrane carrier component (20) at the urethral stricture site (40, FIG 32a, paragraph [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Nishio ‘302 to further comprise the fixation component, as taught by the alternative embodiment of FIG 32, for the purpose of aiding in the securing of the membrane to the membrane carrier and securing the membrane carrier to the treatment site for delivery of the membrane (Paragraph [0082]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2016/0045302) hereinafter “Nishio ‘302”, in view of Nishio et al. (US 2016/0243341) hereinafter “Nishio ‘341”.
Regarding claim 8, Nishio ‘302 discloses the invention substantially as claimed, as set forth above for claim 1. Nishio ‘302 further discloses incising the area of the urethral stricture site prior to delivery of the graft membrane (Paragraph [0042]).
Nishio ‘302 is silent regarding a tool for incising the urethral stricture site.  
However, Nishio ‘341 teaches incising a urethral stricture site using a tool (Cold knife or laser scalpel, paragraph [0046]) as part of a treatment of the stricture site (30, paragraph [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Nishio ‘302 to comprise a tool for incising the urethral stricture site, as taught by Nishio ‘341, for the purpose of having a means for creating an incision (As suggested by Nishio ‘302 paragraph [0042]) to prepare the site for a treatment (Nishio ‘341 paragraph [0078]).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2016/0045302) hereinafter “Nishio ‘302” in view of Satasiya et al. (US 2010/0049295).
Regarding claims 11 and 12, Nishio ‘302 discloses the invention substantially as claimed, as set forth above for claim 10.
Nishio ‘302 is silent regarding the inner sheath being friction free. Nishio ‘302 is further silent regarding the inner sheath being formed from a lubricious material.  
However, Satasiya et al. teaches a device (10, FIG 1) for delivery of an implant to a body lumen such as the ureters (Paragraph [0006]) comprising a delivery component (14) and an inner sheath (12, paragraphs [0037-0040], FIGs 1-9), wherein the inner sheath is friction free (Paragraph [0041] discloses inner sheath 12 can be formed of a low friction PTFE on the inside to facilitate movement. Because having a sheath which is truly “friction free” would not be possible, the low friction PTFE material of Satasiya is interpreted as meeting the claim limitation as it is disclosed. Paragraph [0053] of the present invention discloses a lubricious material would have friction free properties and low friction PTFE is commonly known in the art to be a lubricious material), or formed from a lubricious material (Paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the inner sheath of Nishio ‘302 to be made of or comprise a coating of low friction PTFE such that it is friction free and formed from a lubricious material, as taught by Satasiya et al, for the purpose of facilitating movement between the inner sheath and an instrument or device passing therethrough (Satasiya: paragraph [0041]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2016/0045302) hereinafter “Nishio ‘302”, in view of Bui et al. (US 2002/0007206).
Regarding claim 13, Nishio ‘302 discloses the invention substantially as claimed, as set forth above for claim 1.
Nishio ‘302 is silent regarding an external sheath defining a lumen, wherein the lumen of the external sheath is configured to receive the delivery component.
However, Bui et al. teaches in the same field of endeavor of delivering a delivery component (14 and 15, FIG 2, paragraph [0038]) to a urethra (2, paragraph [0035], FIG 4) comprising an external sheath (16, FIGs 2-4, paragraph [0038]) defining a lumen (Through which 14 and 15 pass), wherein the lumen of the external sheath is configured to receive the delivery component (Paragraph [0038, FIGs 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Nishio ‘302 to further comprise an external sheath defining a lumen configured to receive the delivery component, as taught by Bui et al., for the purpose of housing the elements of the delivery component during insertion through the urethra to minimize trauma to the surrounding tissue by providing a smooth outer surface to facilitate placement of the device (Bui: Paragraph [0046]).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2016/0243341) hereinafter “Nishio ‘341” in view of Bui et al. (US 2002/0007206), further in view of Satasiya et al. (US 2010/0049295).
Regarding claims 14 and 15, Nishio ‘341/Bui et al. discloses the invention substantially as claimed, as set forth above for claim 13.
The device as modified is silent regarding the external sheath being friction free. The device as modified is further silent regarding the external sheath being formed from a lubricious material.  
However, Satasiya et al. teaches a device (10, FIG 1) for delivery of an implant to a body lumen such as the ureters (Paragraph [0006]) comprising a delivery component (14) and an external sheath (60, paragraphs [0053-0055]) defining a lumen (Through which 14 passes, FIGs 1-9), wherein the lumen of the external sheath is configured to receive the delivery component (FIGs 1-9, paragraph [0056]), and further wherein the external sheath is friction free (Paragraph [0056] discloses sheath 60 can be formed of HDPE or have a low coefficient of friction coating on both the outside and inside to facilitate movement. Because having a sheath which is truly “friction free” would not be possible, the low friction material of Satasiya is interpreted as meeting the claim limitation as it is disclosed. Paragraph [0053] of the present invention discloses a lubricious material would have friction free properties and HDPE is commonly known in the art to be a lubricious material), or formed from a lubricious material (Paragraph [0056] discloses sheath 60 can be formed of HDPE, which is commonly known in the art to be a lubricious material).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the external sheath of Nishio ‘341 to be made of or comprise a coating of HDPE such that it is friction free and formed from a lubricious material, as taught by Satasiya et al, for the purpose of facilitating movement between the external sheath and the delivery component passing therethrough, . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2016/0045302) hereinafter “Nishio ‘302” in view of Nishio et al. (US 2016/0243341) hereinafter “Nishio ‘341”, further in view of Nishio et al. (US 2016/0089169) hereinafter “Nishio ‘169”.
Regarding claim 18, Nishio ‘302 discloses the invention substantially as claimed, as set forth above for claim 16. Nishio ‘302 further discloses incising the area of the urethral stricture site prior to delivery of the graft membrane (Paragraph [0042]).
Nishio ‘302 is silent regarding the method further comprising inserting an incision tool.
However, Nishio ‘341 teaches incising a urethral stricture site using a tool (Cold knife or laser scalpel, paragraph [0046]) as part of a treatment of the stricture site (30 paragraph [0078]) before delivering a graft membrane (300, paragraph [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Nishio ‘302 to comprise a tool for incising the urethral stricture site, as taught by Nishio ‘341, for the purpose of having a means for creating an incision (As suggested by Nishio ‘302 paragraph [0042]) to prepare the site for a treatment (Nishio ‘341 paragraph [0078]).
The method as modified is further silent regarding inserting the tool through a lumen defined by the delivery component. 
However, Nishio ‘169 teaches incising a urethral stricture (P2, FIG 6) by inserting an endoscope to provide said treatment (Paragraph [0068]) before delivering a graft membrane (M, paragraph [0072], FIG 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Nishio ‘302 such that that incision tool of Nishio ‘341 is delivered through the endoscope of the original device, because Nishio ‘169 teaches using an endoscope to provide an incision .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2016/0045302) hereinafter “Nishio ‘302”, in view of Bansal A. Early removal of urinary catheter after excision and primary anastomosis in anterior urethral stricture. Turkish Journal of Urology. General Urology. 2016; 42(2): 80-3. DOI: 10.5152/tud.2016.48921, hereinafter “Bansal”.
Regarding claim 22, Nishio ‘302 discloses the invention substantially as claimed, as set forth above for claim 16. Nishio ‘302 further discloses leaving the carrier component at the stricture site for a predetermined period of time such that sufficient time has passed for the graft membrane 30 to graft to the stricture site 40 (Paragraph [0060]).
Nishio ‘302 is silent regarding that time period being approximately 5 to 21 days.  
However, Bansal teaches performing a method of treatment of a urethral stricture wherein a graft membrane is delivered to a structure site (Performing urethroplasty for urethral stricture disease, page 81 col 1) and a carrier component (urethral catheter; in this instance, the urethral catheter of Bansal is equivalent to the carrier component of Nishio ‘302 because it is the element which is left in place at the stricture site for a predetermined period of time while re-epithelization occurs) which is left at the stricture site for approximately 5 to 21 days (Page 82 and Table 2 disclose exemplary removal time between 7 and 14 days. The discussion section on page 82-83 discloses the success rate of the procedure is not significantly vary between removal on day 7 and removal on day 14. Table 2 discloses 7, 8, 10, and 14 days, all of which fall within the claimed range).
.
Response to Arguments
Applicant’s arguments, see page 7, filed 04/07/2021, with respect to the rejection of claims 1 and 16 under 35 USC 102(a)(1) in view of the first embodiment of Nishio ‘302 have been fully considered and are persuasive.  The rejections of claims 1 and 16 have been withdrawn. However, the rejection of claims 1 and 16 in view of the alternative embodiment of FIG 27 is maintained because this embodiment teaches the newly recited limitations of the membrane carrier component being coupled to a fixed location of the delivery component during delivery. Applicant has not provided arguments regarding the rejection in view of this embodiment. 
Applicant’s argument, see page 8, regarding the limitation of the delivery component being configured to be decoupled from the membrane carrier component is not persuasive. Nishio ’341 teaches in FIG 8A and 8B a configuration where the delivery component is decoupled from the membrane carrier component and Nishio ‘302 teaches in FIG 27f a configuration where the delivery component is decoupled from the membrane carrier component. Therefore, applicant’s argument that both references teach catheter based delivery devices where the delivery device is left in place in the patient after delivery is not persuasive. Regarding applicant arguments with reference to claim 2-3, see the new rejection made above.
Applicant’s arguments, see page 9, correspond to the same limitations in claim 16 that have previously been addressed as they pertained to claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.N.L./Examiner, Art Unit 3771          

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771